UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

V.M, individually, and on behalf of G.M.
                           Plaintiff,
                                                                        ORDER
                     – against –
                                                                   19 Civ. 7015 (ER)
NEW YORK CITY DEPARTMENT OF
EDUCATION,
                 Defendant.


Ramos, D.J.:

         �e Court having been advised that the parties have reached a settlement, it is

ORDERED that the above-entitled action be and hereby is discontinued, without costs to either

party, subject to reopening should the settlement not be consummated within thirty (30) days of

the date hereof.

         Any application to reopen must be ﬁled within thirty days of this Order; any application

to reopen ﬁled thereafter may be denied solely on that basis. Further, the parties are advised that

if they wish the Court to retain jurisdiction in this matter for purposes of enforcing any

settlement agreement, they must submit the settlement agreement to the Court within the next

thirty (30) days with a request that the agreement be “so ordered” by the Court. �e Clerk of

Court is directed to terminate the case.


It is SO ORDERED.


Dated:    December 5, 2019
          New York, New York
                                                                    Edgardo Ramos, U.S.D.J.
